Citation Nr: 0841354	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  05-17 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for flexor tendonitis/lateral epicondylitis of the 
right arm.  

2.  Entitlement to a compensable evaluation for residuals of 
chemical burns on the genital and groin area. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1987 to April 
1988.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which continued a 10 percent 
evaluation flexor tendonitis/lateral epicondylitis of the 
right arm, and continued a 0 percent (non-compensable) 
evaluation for residuals of chemical burns on the genital and 
groin area. 

The veteran testified at an August 2008 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The Board notes that service connection for a low back 
disability to include a pinched nerve was denied by the RO in 
an October 2007 rating decision.  At the August 2008 hearing, 
the veteran submitted a VA Form 4138 in which he references 
his back claim and additional medical evidence.  The veteran 
was informed at that time, that appellate jurisdiction as to 
that issue would be determined at a later date.  However, 
upon review of the record, the Board finds that this issue 
has not been properly placed in appellate status at this time 
by first filing a NOD and, upon receiving a statement of the 
case (SOC), then filing a substantive appeal (e.g., VA Form 9 
or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2008).  The Board is aware RO 
hearing transcripts can constitute a NOD.  See Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (statement of disagreement at 
VA hearing, when reduced to writing by hearing transcript, 
meets requirement that NOD be in writing as of date of 
certification of transcript).  However, in another pertinent 
case, the U. S. Court of Appeals for Veterans Claims (Court) 
held that a Board hearing transcript, even once transcribed, 
may not be recognized as a valid NOD.  See Beyrle v. Brown, 9 
Vet. App. 24 (1996) (indicating that hearing testimony before 
the Board would not be construed as a valid NOD and would not 
serve to trigger or initiate appellate review of the claim).  
Part of the apparent reasoning for making this critical 
distinction is that the NOD must be filed at the VA office 
(i.e., the RO) that denied the claims in question, or at 
whatever VA office that has assumed jurisdiction over the 
claims following, for example, the transfer of records.  See 
38 C.F.R. § 20.300 (2008).  Thus, this matter is referred to 
the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran has 0 degrees extension and 145 degrees 
flexion in the right elbow with pain at 90 degrees and 145 
degrees; pain does not limit his range of motion.  

2.  Residuals of chemical burns on the genital and groin area 
do not involve at least 5 percent of the entire body or at 
least 5 percent of exposed areas affected; do not result in 
scars; and do not require treatment with intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs, PUVA or UVB treatments, or electron 
beam therapy.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for flexor tendonitis/lateral epicondylitis of the right arm 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, Diagnostic Code 
5024, 5206, and 5207 (2008).

2.  The criteria for a compensable evaluation for residuals 
of chemical burns on the genital and groin area have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.87, Diagnostic Code 7806 and 7817 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In an August 2006 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  The August 2006 
letter also provided the veteran with notice of the type of 
evidence necessary to establish a disability rating and 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate his or her a claim: (1) the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life, the Secretary must 
provide at least general notice of that requirement to the 
claimant; (3) the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) the 
notice must provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.  

The veteran was provided pertinent information in accordance 
with Vazquez-Flores v. Peake in the August 2006 VCAA notice 
cited above.  The veteran was informed of the necessity of 
providing medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
The veteran was not provided VCAA notice of the criteria 
necessary for entitlement to a higher disability rating such 
as in the form of a specific measurement or test result.  
VCAA notice informed the veteran that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic code(s); and provided 
examples of pertinent medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) relevant 
to establishing entitlement to increased compensation.  

Despite any notice deficiency, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The RO provided 
the veteran with applicable Diagnostic Codes under which the 
veteran has been rated in an April 2007 statement of the 
case.  The veteran has been afforded ample opportunity to 
submit additional evidence in support of his claim and has 
identified relevant treatment records at the VA medical 
center which have been obtained.  

The veteran's VA treatment records, VA examinations, and a 
Board hearing transcript have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court 
or CAVC) has also held that staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Id.  The Board has considered 
whether staged ratings are for consideration; however, the 
evidence of record does not establish distinct time periods 
where the veteran's service-connected disabilities result in 
symptoms that would warrant different ratings.

1.  Right Arm

The veteran flexor tendonitis/lateral epicondylitis of the 
right arm is currently assigned a 10 percent evaluation under 
Diagnostic Code 5024 (tenosynovitis).  Tenosynovitis is rated 
on limitation of motion of the affected parts, as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5024 (2008).

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. In the absence of limitation of motion, the 
disability is to be rated as follows: with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, 
20 percent; with X- ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, 10 percent.  38 
C.F.R. § 4.71a, DC 5003 (2008).

Diagnostic Codes 5205 to 5213 contemplate impairment of the 
elbow and forearm. Diagnostic Codes 5206-5207 specifically 
apply to limitation of flexion and extension, respectively, 
of the forearm although the other diagnostic codes also 
contemplate some impairment of motion.  The veteran is right 
hand dominant, thus ratings for the major forearm and elbow 
apply.  

The normal range of elbow motion is 145 degrees of flexion 
and zero degrees of extension.  Normal forearm pronation is 
from zero to 80 degrees and normal forearm supination is from 
zero to 85 degrees.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5206 assigns a 0 percent evaluation for 
limitation of flexion of the major forearm to 110 degrees; a 
10 percent evaluation for flexion limited to 100 degrees; a 
20 percent evaluation for flexion limited to 90 degrees; a 30 
percent evaluation for flexion limited to 70 degrees; a 40 
percent evaluation for flexion limited to 55 degrees, and a 
50 percent evaluation for flexion limited to 45 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5206 (2008).   

Diagnostic Code 5207 assigns a 10 percent evaluation for 
limitation of extension of the major forearm to 45 degrees or 
to 60 degrees; a 20 percent evaluation for extension limited 
to 75 degrees; a 30 percent evaluation for extension limited 
to 90 degrees; a 40 percent evaluation for extension limited 
to 100 degrees, and a 50 percent evaluation for extension 
limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5207 (2008).   

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2008).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2008).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).   

During a September 2006 VA examination, the veteran reported 
having pain in his elbow daily.  He also reported weakness 
and swelling of the arm, giving out of the elbow, 
fatigability, and lack of endurance.  The veteran took 
Vicodin occasionally for pain.  He did not have any flare-up 
of joint disease, did not use any assistive devices, had not 
had surgery, and did not have dislocation or subluxation in 
the right arm.  The veteran is right handed.  He worked as a 
carpenter.  The veteran reported losing two jobs in the past 
year; he related this to being unable to do hammering, 
repetitive motions, or lifting with his right arm.  

On physical examination, the veteran had tenderness to 
palpation over the lateral epicondyle, at the insertion of 
the tendon, on the posterior surface of the olecranon 
process, on the posterior surface of the ulna toward the 
distal 1/3 of the forearm, and over the medial epicondyle.  
The veteran had 0 degrees extension and 145 degrees flexion, 
with pain occurring at 90 degrees and again at 145 degrees.  
However, the examiner stated that there was no limitation of 
motion.  The veteran had 85 degrees pronation with pain at 85 
degrees and 80 degrees pronation with pain at 89 degrees; but 
no limitation of motion.  On repetitive motion of flexion and 
extension, there was no decrease in range of motion and no 
additional limitation due to pain, weakness, incoordination, 
or fatigue.  The veteran was diagnosed with flexor tendinitis 
and lateral epicondylits of the right arm.  X-rays of the 
elbow were normal.  The examiner stated that ranges of 
motion, during passive, active, and repetitive motions were 
the same.  There was no additional functional impairment due 
to pain, weakness, fatigability, incoordination, or flare-
ups.  There were no incapacitating episodes or radiation of 
pain.  There were no neurologic findings or effect on usual 
occupation or daily activities.  September 2006 VA x-rays of 
the right elbow showed no evidence of fracture or bony 
displacement.  The joint space appeared to be normal.  

An August 2006 VA treatment report shows that the veteran's 
right shoulder popped out of place while he was doing 
carpentry work.  He popped it back into place, but had acute 
tenderness and pain down the right arm along the medial 
portion of the elbow.  VA treatment records do not otherwise 
reflect any treatment or complaints relating to the right arm 
or elbow.  

The veteran's service-connected flexor tendonitis/lateral 
epicondylitis of the right arm is currently assigned a 10 
percent evaluation under Diagnostic Code 5024.  Diagnostic 
Code 5024 directs that tenosynovitis is to be rated on 
limitation of motion of the affected part.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5024 (2008).  In the present case, 
limitation of motion of the right arm can be rated under 
Diagnostic Codes 5206 and 5207.  

The veteran's disability does not warrant a compensable 
evaluation under Diagnostic Codes 5206 and 5027 where flexion 
is not limited to 100 degrees, and extension is not limited 
to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5206-
5207.  The September 2006 VA examination shows that the 
veteran had full range of motion in the right elbow with 0 
degrees extension and 145 degrees flexion.  The veteran was 
noted to have pain at 90 degrees and at 145 degrees; however, 
the examiner specifically stated that pain did not limit his 
range of motion.  The Board finds that the RO properly 
assigned a 10 percent evaluation with consideration of 
functional loss due to pain on movement, where the veteran's 
disability more closely approximates the criteria for flexion 
of the major forearm limited to 100 degrees under Diagnostic 
Code 5206.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  A higher evaluation is 
not warranted under Diagnostic Code 5207 for extension 
limited to 75 degrees where the veteran has full extension to 
0 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5207.  

The Board has considered the potential application of other 
provisions of the code pertaining to the elbow and forearm.  
The veteran, however, does not exhibit ankylosis of the 
elbow; forearm flexion limited to 100 degrees and extension 
limited to 45 degrees; other impairment of the flail joint or 
joint fracture; nonunion of the radius and ulna; impairment 
of the radius with malunion; or limitation of supination or 
pronation to warrant a higher evaluation under Diagnostic 
Codes 5205, 5208-5213.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5205, 5208-5213.   In making this determination, the 
Board has considered, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  38 C.F.R. §§ 
4.40, 4.45 (2008);  DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The September 2006 VA examiner stated that the 
veteran had no additional functional impairment due to pain, 
weakness, fatigability, incoordination, or flare-ups; and 
pain with motion has already been considered in assigning the 
veteran's 10 percent evaluation.

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for exceptional cases where scheduler 
evaluations are found to be inadequate.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).   However, the veteran's 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, has not necessitated frequent periods of 
hospitalization, and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  A November 2006 
letter from the veteran's employer at Executive Construction 
and Remodeling shows that the veteran had been employed there 
that year.  The veteran's employer stated that the veteran's 
physical disability did not allow him to perform his job as 
needed.  Although the letter indicates that the veteran lost 
his job due to his physical disabilities, the Board notes 
that the veteran has a nonservice-connected back disability.  
The September 2006 VA examiner found that the veteran's 
service-connected right arm did not have any effect on usual 
occupation or daily activities.  Further, there is no 
indication that the veteran's disability prevents employment 
in other occupations.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

2.  Residuals of Chemical Burns

The veteran's service-connected residuals of chemical burns 
on the genital and groin area are currently rated under 
Diagnostic Code 7806 for dermatitis or eczema.  See 38 C.F.R. 
§ 4.118; see also 38 C.F.R. § 4.27 (2008).
 
Under Diagnostic Code 7806, a 10 percent evaluation is 
assigned for dermatitis or eczema, where there is involvement 
of at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period.  38 C.F.R. § 4.118, Code 7806 
(2008).  A 30 percent evaluation requires involvement of 20 
to 40 percent of the entire body or of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  Id.  A maximum evaluation of 60 percent 
requires involvement of more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Id.  A disability under 
Diagnostic Code 7806 may also be rated as disfigurement of 
the head, face, or neck (Diagnostic Code 7800), or scars 
(Diagnostic Codes 7802, 7803, 7804, and 7805) depending on 
the predominant disability.  Id.

Diagnostic Code 7817, provides a 10 percent rating for 
exfoliative dermatitis where there is any extent of 
involvement of the skin, and; systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-wave ultraviolet-A light) 
or UVB (ultraviolet-B light) treatments, or electron beam 
therapy required for a total duration of less than six weeks 
during the past 12- month period.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7817 (2008).  A 30 percent rating warrants 
any extent of involvement of the skin, and; systemic therapy 
such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-waive 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  Id.  A 60 percent rating is warranted where there is 
generalized involvement of the skin without systemic 
manifestations, and; constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA (psoralen with long-waive 
ultraviolet-A light) or UVB (ultraviolet-B light) treatments, 
or electron beam therapy required during the past 12-month 
period.  Id.

The Board notes that pyramiding, that is the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when evaluating a veteran's service-connected 
disability. 38 C.F.R. § 4.14 (2008). However, it is possible 
for a veteran to have separate and distinct manifestations 
from the same injury which would permit rating under several 
Diagnostic Codes; the critical element in permitting the 
assignment of several evaluations under various diagnostic 
codes is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261- 62 (1994).

The Board notes that the Schedule for Rating Disabilities 
addressing the skin was amended regarding 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805, effective October 28, 2008.  See 
73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  However, these 
amendments are not applicable to this case because the 
veteran's claim was filed prior to the October 28, 2008 
effective date.

A July 2006 VA dermatology consultation shows that the 
veteran was seen with a history of attacks of burning skin on 
the groin, ankles, scrotum, and penis.  Occasionally, these 
burning episodes were associated with skin rashes or 
blistering, per the veteran's report.  The veteran had used 
Lidocaine, 1% hydrocortisone, and calamine lotion without 
significant improvement.  On physical examination, there were 
no suspicious skin lesions on the penis, scrotum, upper 
thighs, lower legs, or ankles.  The skin was non-tender.  The 
veteran was diagnosed with intermittent paresthesias and 
dermatitis, per patient report, with no clinical evidence of 
any skin abnormalities

A VA dermatology examination was completed in September 2006.  
The examiner noted that she had personally evaluated the 
veteran during a July 2006 dermatology visit regarding the 
same issue.  The veteran had been experiencing burning of his 
thighs, ankles, penis, and scrotum.  The examiner had 
concluded that the veteran had intermittent paresthesias and 
dermatitis by the veteran's report, with no clinical, active 
flares at that time.  The veteran did not have any clinical 
evidence of an eruption of dermatitis at the time of the VA 
examination.  The examiner stated that the veteran's concern 
that day was related to intermittent severe paresthesias, 
more than any objective skin findings and referred the 
veteran for a neurological examination.  Clinical examination 
of the skin was unremarkable.  The examiner noted a history 
as described during the July 2006 consultation.  The veteran 
did not have a rash or pain at the time of the VA 
examination.  On objective examination, there were no 
suspicious skin lesions on the penis, scrotum, upper thighs, 
or lower legs and ankles.  The veteran was again diagnosed 
with intermittent paresthesias and dermatitis, per patient 
report, with no clinical evidence of any skin abnormalities.  

A September 2006 VA neurology consultation reflects 
complaints of a burning feeling in the legs.  Pain started in 
the groin and radiated into the thigh, and was associated 
with redness in the thighs but no rash.  A neurological 
examination was completed.  The veteran was diagnosed with 
low back and groin pain with burning dysesthesias in the 
groin and anterior thigh, and sometimes the feet.  VA 
treatment records dated in 2007 and 2008 show that the 
veteran is currently treated for degenerative joint disease 
in the lumbar spine with lower extremity radiculopathy.  He 
was treated with an epidural lumbar steroid injection in 
March 2008.  

During the veteran's August 2008 Board hearing, he reported 
having breakouts of skin lesions in the groin and genital 
area occurring 6 or 7 times a year.  The veteran reported 
burning pain in groin and genital area and lower extremities.  
He reported that he was told this pain was due to a pinched 
nerve.  In a November 2006 statement, the veteran's spouse 
also reported observing bi-weekly or monthly skin eruptions 
with pain.  She reported that they were recently told by 
medical examiners that the veteran may have nerve damage and 
not a skin disorder, and that the severe nerve damage had 
caused damage to the veteran's spine and surrounding nerves 
in his legs.  

The Board finds that a compensable evaluation for residuals 
of chemical burns on the genital and groin area is not 
warranted under Diagnostic Code 7806.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).   Residuals of chemical burns on 
the genital and groin area do not involve at least 5 percent 
of the entire body, at least 5 percent of exposed areas 
affected, and do not require treatment with intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  Id.  The September 2006 VA 
examination and VA treatment records show that the veteran's 
skin is normal.  Although the veteran carries a diagnosis of 
dermatitis, per his report, there was no clinical evidence of 
any skin abnormalities on objective examination.  Although 
the veteran and spouse have reported that the veteran has 
recurrent skin eruptions, there were no suspicious skin 
lesions on the penis, scrotum, upper thighs, or lower legs 
and ankles on examination.  In fact, none of the examiners 
have even reported observing sequelae of any skin eruptions, 
and the veteran has not provided any supporting objective 
medical evidence documenting any active or current skin 
disorders.  

During the veteran's August Board hearing, he reported having 
break-outs of skin lesions in the groin and genital area 
occurring 6 or 7 times a year.  However, no active breakouts 
were shown on objective examination at the time of the 
veteran's July 2006 dermatology evaluation and September 2006 
VA examination.  There is no medical evidence of record that 
shows treatment for any skin break-outs or eruptions of 
dermatitis or even any residuals thereof.  Evidence does not 
show that the veteran's reported break-outs affect at least 5 
percent of the entire body or at least 5 percent of exposed 
areas.  

Medical evidence of record does not reflect treatment with 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for residuals of a chemical 
burn.  The veteran reported using Lidocaine, 1% 
hydrocortisone, and calamine lotion for treatment of 
residuals of chemical burns.  VA treatment records show that 
the veteran had an epidural lumbar steroid injection in March 
2008; however, this injection was for treatment of a back 
disability and not for dermatitis.  Therefore, the Board 
finds that a compensable evaluation is not warranted under 
Diagnostic Code 7806.  

The veteran has been seen for complains of burning pain 
starting from the groin and radiating into the lower 
extremities.  However, the veteran's complaints have been 
related to diagnoses of intermittent paresthesias and burning 
dysesthesias which appear to be related to the veteran's 
nonservice-connected low back disability, and are not shown 
to be related to service-connected residuals of chemical 
burns.  The veteran has submitted various lay statements and 
testified that he believes his "pinched nerve" or nerve 
damage due to the chemical burns that is related to service.  
The Board notes, however, that the issue of service 
connection for a low back condition, to include a pinched 
nerve, is not currently on appeal before the Board, and no 
examiner has suggested such a relationship in the medical 
evidence of record.  

The Board notes that a disability under Diagnostic Code 7806 
may also be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 
7803, 7804, and 7805) depending on the predominant 
disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2008).  The veteran's service-connected residuals of 
chemical burns, however, do not affect the head, face, or 
neck, and are not shown to result in scars.  A July 2006 and 
a September 2007 physical examination of the groin, penis, 
and lower extremities revealed no scars, suspicious lesions, 
or any other skin abnormalities.

A compensable evaluation is not warranted under Diagnostic 
Code 7817 where residuals of chemical burns on the genital 
and groin area do not require treatment with systemic therapy 
such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA or UVB treatments, or 
electron beam therapy required for a total duration of less 
than six weeks during the past 12- month period.  VA 
treatment records do not reflect any current treatment by 
corticosteroids, immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy for the veteran's 
service-connected residuals of chemical burns.  

In light of the foregoing, the Board finds that a compensable 
evaluation is not warranted for residuals of chemical burns 
on the genital and groin area.  In making this determination 
the Board has considered the veteran's statements made in 
support of his claim.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991). See also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  
However, the veteran objective medical evidence does not 
establish a degree of disability to warrant a compensable 
rating in this case. 

C.  Conclusion

The preponderance of the evidence is against finding that 
residuals of chemical burns on the genital and groin area 
have increased to warrant a compensable rating evaluation.  
The preponderance of the evidence is against finding that 
flexor tendonitis/lateral epicondylitis of the right arm has 
increased to warrant a higher rating evaluation.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.




ORDER

An increased evaluation for flexor tendonitis/lateral 
epicondylitis of the right arm, in excess of 10 percent, is 
denied.

A compensable evaluation for residuals of chemical burns on 
the genital and groin area is denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


